Citation Nr: 1401986	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  06-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2005 and August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in March 2010 in Washington, D.C.  A transcript is of record. 

In August 2012, the Board denied entitlement to an acquired psychiatric disorder.  The Veteran appealed the August 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).

In a joint motion for partial remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the portion of the Board's decision that denied service connection for an acquired psychiatric disorder be vacated and remanded.  In a January 2013 Order, the Court granted the joint motion.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is still on appeal.  The Board remanded this issue for further development in its September 2013 decision; however, it has not yet been returned to the Board.  This issue is noted on the title page only for the purpose of clarity.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for disabilities of both knees.  Additional development is warranted prior to adjudication of the claim.  

Complete service treatment and personnel records are unavailable despite attempts to locate them.  

At a hearing held in March 2010, the Veteran testified that he injured his left knee during a training exercise in service and continued to have knee problems after service, including symptoms of pain and swelling.  He also indicated that he self-treated his knee problems.  

At a VA examination in September 2013, an examiner reviewed the claims file and rendered diagnoses of left knee meniscus tear (2004); right knee meniscus tear (2005); and degenerative joint disease (2011).  A clinical examination was not performed.  The examiner noted that the Veteran reported a left knee injury in 1979, at which time he was reportedly told of possible fracture.  According to the history provided by the Veteran, a cast was not applied but he was given use of a splint and crutches for up to 13 months afterwards.  He also was reportedly unable to perform required physical training.  The examiner noted in his report that there are no records reflecting treatment of either knee prior to 2003.   

The examiner opined that the current left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there were no evaluations or complaints of left knee injury documented while in active military service.  The examiner also indicated that the Chapter 13 physical examination performed in November 1981, just prior to the Veteran's separation, did not show a history of "trick" or locked knee, and the clinical examination was normal. 

The Board finds that the September 2013 VA examiner's opinion does not reflect adequate consideration and discussion of the Veteran's competent report on the onset of his left knee symptoms in service and the continuity of symptoms following discharge.  A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, a new opinion is needed, and it must be based on the relevant clinical examination reports, the Veteran's pertinent history, his competent report as to his observable symptoms in service and thereafter, and applicable medical principles.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a September 2013 statement, the Veteran reported that he continues to receive treatment for his knees at the VA Medical Center (VAMC) in Hampton, Virginia.  Treatment records current through May 2012 are associated with the Veteran's virtual claims file.  On remand all pertinent VA records since May 2012 must be associated with the record.  38 C.F.R. § 3.159(c)(2). 

Finally, as noted in the introduction, the Board previously remanded the issue of service connection for an acquired psychiatric disorder to include PTSD.  To date, the agency of original jurisdiction (AOJ) has not recertified the claim back to the Board and that issue remains in remand status.  When the requested development has been completed, that issue will be recertified to the Board for further appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records pertaining to his claimed bilateral knee disabilities.  All efforts to obtain any and all identified records must be fully documented in the claims file.  All pertinent VA treatment records from May 2012 to the present must be added to the claim file, either physically or electronically through Virtual VA.

2.  After any additional records are associated with the claim file, return the file to the examiner that provided the September 2013 opinion to prepare an addendum to the VA examination report.  If that examiner is unavailable, the claim file must be sent to another examiner with appropriate expertise.  All indicated studies must be performed and the findings reported in detail.  The claim file must be made available to the new examiner as well. 

Based on the information contained in the claim file, including this remand, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's left and right knee disabilities had clinical onset in service or are otherwise related to service.  

The examiner is also to provide an opinion as to whether degenerative joint disease, in either knee, was manifested within a year of discharge.  

The examiner is also to provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability was caused or aggravated by his left knee disability.

In offering these assessments, the examiner must acknowledge and discuss any competent lay report regarding a continuity of left knee symptoms since service.  In other words, is the Veteran's reported in-service left knee injury and treatment, his continued left knee pain and swelling after service, and the nature and/or severity of the Veteran's post-service and current clinical course consistent with the nature of in-service injury he describes?

A complete rationale must be given for all opinions provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, readjudicate the claim.  If the issue remains denied, provide the Veteran with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(3).

